NONAQUEOUS ELECTROLYTE SOLUTION AND ENERGY DEVICE USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/8/2020, 6/22/2020, 1/14/2021, and 4/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garsuch et al. (US 2014/0212771 A1).
Regarding claims 1 and 4, Garsuch et al. teach a nonaqueous electrolyte solution (Paragraph 0044), comprising a compound represented by the following Formula (1): 

    PNG
    media_image1.png
    142
    358
    media_image1.png
    Greyscale

wherein R11, R12 and R13 each independently represent an organic group having 1 to 3 carbon atoms; and R11 and R12, R11 and R13, or R12 and R13 are optionally bound with each other to form a 5-membered ring or a 6-membered ring, with a proviso that a total number of carbon atoms of R11, R12 and R13 is 7 or less (Paragraph 0080 discloses an electrolyte comprising 10% by weight of LiN(SO2CF3)2, 2 wt % of LiNO3, 44% by weight of 1,3-dioxolane and 44% by weight of 1,2-dimethoxyethane.).
Regarding claim 3, Garsuch et al. teach the nonaqueous electrolyte solution according to claim 1, further comprising at least one compound selected from the group consisting of a fluorine atom-containing cyclic carbonate, a carbon-carbon unsaturated bond-containing cyclic carbonate (Paragraph 0057 discloses vinylene carbonate.), a difluorophosphate salt, a fluorosulfate salt, an isocyanate group-containing compound, a cyano group-containing compound, a cyclic sulfonate ester, and a dicarboxylic acid complex salt.
Regarding claim 5, Garsuch et al. teach an energy device, comprising: plural electrodes capable of absorbing and releasing metal ions; and a nonaqueous electrolyte solution, wherein the nonaqueous electrolyte solution is the nonaqueous electrolyte solution according to claim 1 (Paragraphs 0075-80.).

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (US 2016/0013517 A1).
Regarding claim 1, Nakazawa et al. teach a nonaqueous electrolyte solution (Abstract), comprising a compound represented by the following Formula (1): 

    PNG
    media_image1.png
    142
    358
    media_image1.png
    Greyscale

wherein R11, R12 and R13 each independently represent an organic group having 1 to 3 carbon atoms; and R11 and R12, R11 and R13, or R12 and R13 are optionally bound with each other to form a 5-membered ring or a 6-membered ring, with a proviso that a total number of carbon atoms of R11, R12 and R13 is 7 or less (Paragraph 0488 discloses the electrolyte comprises diethyl carbonate along with other carbonates dissolved in a lithium salt. Diethyl carbonate is represented by 
    PNG
    media_image2.png
    314
    314
    media_image2.png
    Greyscale
 which satisfies Formula 1 being that the C=O (R12) is technically an organic group (carbonyl) comprising 1 carbon.).
Regarding claim 3, Nakazawa et al. teach the nonaqueous electrolyte solution according to claim 1, further comprising at least one compound selected from the group consisting of a fluorine atom-containing cyclic carbonate, a carbon-carbon unsaturated bond-containing cyclic carbonate (Paragraph 0488 discloses ethylene carbonate (EC), fluoroethylene carbonate (MFEC), ethylmethyl carbonate (EMC.), a difluorophosphate salt, a fluorosulfate salt, an isocyanate group-containing compound, a cyano group-containing compound, a cyclic sulfonate ester, and a dicarboxylic acid complex salt.
Regarding claim 5, Nakazawa et al. teach an energy device, comprising: plural electrodes capable of absorbing and releasing metal ions; and a nonaqueous electrolyte solution, wherein the nonaqueous electrolyte solution is the nonaqueous electrolyte solution according to claim 1 (Paragraph 0490).
Regarding claim 6, Nakazawa et al. teach the energy device according to claim 5, wherein the plural electrodes capable of absorbing and releasing metal ions are a positive electrode capable of absorbing and releasing metal ions (Paragraph 0482) and a negative electrode capable of absorbing and releasing metal ions, and the negative electrode comprises a carbonaceous material or a silicon-containing material (Paragraph 0484 discloses silicon.).
Regarding claim 7, Nakazawa et al. teach the energy device according to claim 5, wherein  the plural electrodes capable of absorbing and releasing metal ions are a positive electrode capable of absorbing and releasing metal ions (Paragraph 0482) and a negative electrode capable of absorbing and releasing metal ions (Paragraph 0484), and the positive electrode comprises a transition metal oxide (Paragraph 0482 discloses a lithium nickel cobalt manganese compound.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (US 2014/0212771 A1) or Nakazawa et al. (US 2016/0013517 A1).
Regarding claim 2, Garsuch or Nakazawa both teach the nonaqueous electrolyte solution according to claim 1. However, they do not teach wherein a total content of the compound represented by Formula (1) is 0.05 ppm by mass to 50 ppm by mass with respect to a total amount of the nonaqueous electrolyte solution.
MPEP 2144.05 II A: Routine Optimization, Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record in regards to claim 8 is Fevre et al. (US 2016/0009860 A1) and Krimm et al. (DE 3103135).
Fevre et al. teach the synthesis of 1,3,6-trioxocan-2-one which comprises the following structure:

    PNG
    media_image3.png
    211
    167
    media_image3.png
    Greyscale


While this structure satisfies formula a1 of claim 8, the compound is not made in such a way to be applicable for any kind of electrolyte (e.g.-no addition of any Li or Na salts). Further, the reference makes no mention of electrolytes or any type of electrochemistry.
Krimm et al. also disclose synthesizing several novel cyclic carbonates (See Examples 1-3) that satisfy both formulas a1 and a2. However, like Fevre, they do not disclose these materials for being used in any type of electrolyte.
Prior art searches also did not show references containing these types of materials for use in an electrolyte.
Therefore, the subject matter of claims 8-17 is considered to be allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fevre et al. (US 2016/0009860 A1) and Krimm et al. (DE 3103135). Further, both references were included in the IDS submitted on 4/5/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729